Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Adam Denmead on 28 September 28, 2021.

The application has been amended as follows: 
Claim 9, line 2 has been changed to -- obround-shaped. --.
Claim 11, line 2, -- primary -- has been added before “fluid storage tank,”
last line, -- primary -- has been added before “fluid storage tank,”
last line, before the period, -- wherein the first perimeter wall and the second perimeter wall are each obround-shaped. --
Claim 14, the dependency has been changed to claim 13.
Claim 15, line 1, -- primary and secondary -- has been added before “fluid storage,”
line 2, “comprises” has been changed to -- comprise --.
Claim 16 has been canceled.
Claim 17, last line, -- primary -- has been added before “fluid storage tank.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733